 

Exhibit 10.8

 

The table below summarizes the annualized salaries of Horace Mann Educators
Corporation’s (the “Company”) Chief Executive Officer, the Chief Financial
Officer and the other three highest compensated Executive Officers, as defined
in the Company’s Proxy Statement for the 2017 Annual Meeting of Shareholders
(collectively the “Named Executive Officers”). These salaries may be changed at
any time at the discretion of the Compensation Committee and/or Board of
Directors of the Company. These are base salaries and do not include short-term
and long-term incentive compensation amounts, the Company’s contributions to
defined contribution plans and the Company’s contribution to other employee
benefit programs on behalf of these individuals.

 

Named Executive Officer Annualized Salary

Marita Zuraitis

President and Chief Executive Officer

$850,000

Dwayne D. Hallman*

Executive Vice President and Chief Financial Officer

$460,000

William J. Caldwell

Executive Vice President, Property & Casualty

$375,000

Matthew P. Sharpe

Executive Vice President, Life & Retirement

$415,000

Kelly J. Stacy**

Senior Vice President, Field Operations and Distribution

$320,000

Bret A. Conklin*

Senior Vice President and Controller/Acting CFO

$320,000



*Bret A. Conklin was named Acting CFO on January 30, 2017 after a medical
incident and then passing of Dwayne D. Hallman on February 3, 2017. He was named
Executive Vice President and CFO effective April 15, 2017. Bret A. Conklin will
be a Named Executive Officer in the 2018 Proxy Statement.

**On April 13, 2017, the Company announced that Kelly Stacy, head of field
operations, is leaving the Company effective April 21, 2017. Mr. Stacy’s current
responsibilities will be absorbed by existing members of the management team.

 

Last revision date: April 13, 2017

 

 

